UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1268



WILLIE H. MITCHELL, JR.,

                                              Plaintiff - Appellant,

          versus


C. STERLING HANCOCK, JR.; JODIE RHEA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-02-5)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie H. Mitchell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie H. Mitchell, Jr., appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we affirm on

the reasoning of the district court.          See Mitchell v. Hancock, No.

CA-02-5 (E.D.N.C. Feb. 20, 2002).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                      2